25 F.Supp.2d 365 (1998)
E.I. DUPONT DE NEMOURS & COMPANY, Plaintiff,
v.
UNITED STATES of America, Defendant,
Air Products and Chemicals, Inc., Defendant-Intervenor.
Slip Op. 98-141. Court No. 97-01-00055.
United States Court of International Trade.
September 29, 1998.
POGUE, Judge.

JUDGMENT
The Court having received and reviewed the United States Department of Commerce's, Results of Redetermination pursuant to Court Remand, E.I. Du Pont de Nemours & Co. v. United States, Slip Op. 98-46, Court No. 97-01-00055, (April 15, 1998) ("Remand Results"), and Commerce having complied with the Court's Remand, it is hereby
*366 ORDERED that the Remand Results are affirmed in their entirety; and it is further
ORDERED that, as all other issues have been decided, this case is dismissed.